Name: Commission Regulation (EEC) No 2120/89 of 14 July 1989 fixing for the 1989/90 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15. 7. 89 Official Journal of the European Communities No L 203/ 17 COMMISSION REGULATION (EEC) No 2120/89 of 14 July 1989 fixing for the 1989/90 marketing year, the threshold prices for rice whereas the components used for adjusting the threshold price for milled rice were fixed by Commission Regulation No 467/67/EEC (4), as last amended by Regulation (EEC) No 2325/88 f); Whereas, under Article 15 ( 1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be set between a lower limit of 130 % and an upper limit of 140 % of the threshold price for maize applicable during the first month of the marketing year ; whereas, in order that imports of broken rice do not act as a brake on the normal disposal of Community production throughout the Community market, the threshold price for broken rice should be fixed at 140 % of the threshold price for maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas, pursuant to Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calculated for Rotterdam must be fixed in such a way that, on the Duisburg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in the second subparagraph of paragraph 2 of the said Article are deducted from the target price ; Whereas, pursuant to Article 14 (3) of the said Regulation, the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtaining by an amount for the protection of the industry ; Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1263/78 (3); HAS ADOPTED THIS REGULATION : Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed in ecus per tonne at : Month Threshold price Husked rice Round grain milled rice Long grain milled rice September 1989 541,24 720,18 791,25 October 1989 543,82 723,51 794,99 November 1989 546,40 726,84 798,73 December 1989 548,98 730,17 802,47 January 1990 551,56 733,50 806,21 February 1990 554,14 736,83 809,95 March 1990 556,72 740,16 813,69 April 1990 559,30 743,49 817,43 May 1990 561,88 746,82 821,17 June 1990 564,46 750,15 824,91 July 1990 567,04 753,48 828,65 August 1990 567,04 753,48 828,65 (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . (') OJ No L 156, 14. 6. 1978, p. 14. (4) OJ No 204, 24. 8 . 1967, p. 1 . 0 OJ No L 202, 27. 7 . 1988, p . 41 . No L 203/18 Official Journal of the European Communities 15. 7. 89 Article 2 The threshold price for broken rice is hereby fixed at ECU 301,17 per tonne. Article 3 This Regulation shall enter into force on 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission